Counsel for relator admit in their briefs that the writ of prohibition ordinarily is granted only when there is no other adequate remedy, but urge that an exception should be made in this case to prevent extended and expensive litigation — in other words to decide cases in advance.
We adhere to the principle that the high prerogative writ of prohibition will not issue where there is another adequate remedy. Silliman v. Court of Common Pleas, 126 Ohio St. 338,185 N.E. 420, and cases therein cited.
The demurrer to the petition is sustained and leave to plead further is given.
Demurrer sustained.
WEYGANDT, C.J., ZIMMERMAN, TURNER, WILLIAMS, MATTHIAS and HART, JJ., concur.
  DAY, J., dissents. *Page 527